ACCEPTED
                                                                      01-15-00845-CV
                                                           FIRST COURT OF APPEALS
                                                                   HOUSTON, TEXAS
                                                               11/16/2015 12:00:00 AM
                                                                CHRISTOPHER PRINE
                                                                               CLERK

                      N0. 01-15-00845-CV

                                                     FILED IN
                   IN THE COURT OF APPEALS    1st COURT OF APPEALS
                                                  HOUSTON, TEXAS
                                              11/15/2015 3:54:22 PM
                    FOR THE FIRST DISTRICT    CHRISTOPHER A. PRINE
                                                       Clerk
                     OF TEXAS AT HOUSTON


                       IN THE INTEREST OF
  D.L.T., D.L., D.L., T.L., D.W. aka D.T.W., D.W., CHILDREN



                      P.L.W., APPELLANT

                               VS.

           DEPARTMENT OF FAMILY & PROTECTIVE
                  SERVICES, APPELLEE



                      ON APPEAL FROM
                 THE 314TH DISTRICT COURT OF
                    HARRIS COUNTY, TEXAS
              TRIAL COURT CAUSE NO. 2014-03436J



      NOTICE OF APPEARANCE OF APPELLATE COUNSEL

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

    COMES NOW DONALD M. CRANE (“appellate counsel”),

appointed attorney ad litem on appeal for Appellant, P.L.W.,




                        Page 1 of 5
respondent mother, and hereby files this notice of appearance of

appellate counsel, and would show as follows:



                                       I.

      Appellant’s parental rights were terminated by a Decree for

Termination signed by the Honorable John F. Phillips, Presiding

Judge, 314th District Court of Harris County, Texas, and entered

September 21, 2015, Cause No. 2014-03436J, styled “In the Interest of

D.L.T., D.L., D.L., T.L., D.W. aka D.T.W., Children; In the District

Court of Harris County, 314th Judicial District.”




                                      II.

      Appellant is presumed indigent and may proceed without

advance payment of costs as provided by Tex. R. App. P. 20.1(a)(3). See

Attached.




                               Page 2 of 5
     WHEREFORE, PREMISES CONSIDERED, P.L.W., Appellant,

prays that the Court take notice of her indigent status and that Donald

M. Crane has been appointed her appellate counsel.



                                           Respectfully submitted,




                                           /s/ Donald M. Crane
                                           Donald M. Crane
                                           810 South Mason Road, Suite
                                           350
                                           Katy, Texas 77450
                                           Telephone (281) 392-6611
                                           Facsimile (281) 392-5383
                                           State Bar No. 05005900

                                           donmcrane@gmail.com

                                           ATTORNEY AD LITEM ON
                                           APPEAL FOR
                                           APPELLANT P.L.W.




                             Page 3 of 5
                    CERTIFICATE OF SERVICE

      I hereby certify that on this 24th day of August, 2015, a true and
correct copy of the foregoing Notice of Appearance of Appellate
Counsel was served in accordance with the TRAP.

      1.    Dan-Phi V. Nguyen
            Assistant County Attorney
            1019 Congress Avenue, 15th Floor
            Houston, Texas 77002-1700
            (713) 437-4700 fax

      2.    Juliane (Juli) Crow
            P.O. Box 10152
            Houston, Texas 77206
            (713) 422-2389 fax


      3.    Gary Polland
            2211 Norfolk, Suite 920
            Houston, Texas 77098
            (713) 622-6334 fax


      4.    John R. Millard
            1 Sugar Creek Center Boulevard, Suite 925
            Sugar Land, Texas 77478
            1-888-501-6580 fax


      5.    Douglas Ray York
            3355 West Alabama Street, Suite 100
            Houston, Texas 77098-1863
            (713) 586-5585 fax


      6.    JB Lee Bobbitt
            1533 West Alabama Street, Suite 100
            Houston, Texas 77006
            (281) 476-7816 fax


                               Page 4 of 5
7.   Michael Francis Craig
     1533 West Alabama Street, Suite 100
     Houston, Texas 77006
     (713) 526-3787 fax


8.   Julia Rangel, CSR
     Official Court Reporter
     314th District Court
     Houston, Texas 77002
     (000) 000-0000 fax


9.   Stephanie Wells, CSR
     Official Court Reporter
     311th District Court
     Houston, Texas 77002
     (000) 000-0000 fax




                                    /s/ Donald M. Crane
                                    Donald M. Crane




                      Page 5 of 5